DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, and 3-6 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was received from Yoshiko Ito by e-mail on 19 April 2022.

The application has been amended as follows: 

Claim 1 (Examiner Amended) A  head-up display device, comprising:
a projection unit configured to project, towards a projected portion, display light displaying an image at a variable display distance from a viewer;
a lamp color information acquisition unit configured to acquire a lamp color state of a traffic light which a vehicle is scheduled to pass; 
a display distance adjustment unit configured to change the display distance of the image, based on the lamp color state acquired by the information acquisition unit; and
a distance information acquisition unit configured to acquire a distance to the traffic light of which the lamp color state is acquired by the lamp color information acquisition unit, wherein 
the display distance adjustment unit refers to the distance to the traffic light acquired by the distance information acquisition unit, wherein 
if the lamp color state acquired by the lamp color information acquisition unit is a first lamp color state, the display distance adjustment unit sets the display distance less than the distance to the traffic light and displays at least a part of the image to be visually recognized in front of the traffic light, and wherein 
if the lamp color state acquired by the lamp color information acquisition unit is a second lamp color state, the display distance adjustment unit sets the display distance greater than the distance to the traffic light and displays at least a part of the image to be visually recognized behind the traffic light.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a head-up display device, wherein if the lamp color state acquired by the lamp color information acquisition unit is a first lamp color state, the display distance adjustment unit sets the display distance less than the distance to the traffic light, and 
if the lamp color state acquired by the lamp color information acquisition unit is a second lamp color state, the display distance adjustment unit sets the display distance greater than the distance to the traffic light.

The most relevant art is Choi (US 2018/0201134) in view of Yamada (US 2015/0046055) and Maeda (US 2020/0265715). Choi teaches a vehicle heads-up display capable of displaying a virtual image at a plurality of virtual distances representing a plurality of distances from the user’s eye.  Yamada teaches receiving traffic signal information light and projecting a plurality of colored regions on the road representing traffic signal state when the vehicle occupies the particular region of the road and Maeda teaches receiving traffic signal information and generating virtual images representing regions of the road containing passable and impassable traffic signals regions based on received traffic signal data and the current vehicle speed. Yamada teaches displaying a virtual image in front of the traffic light for a first signal color, while Maeda teaches conditions that display the virtual image behind the traffic signal for a second signal color.
Neither Yamada or Maeda teaches setting the display distance by subtracting a predetermined distance from a known distance to the traffic signal for a first lamp color or adding the predetermined distance to the known distance to the traffic signal for a second lamp color. Prior art was not found teaching the display distance being determined by adding or subtracting a predetermined distance from the known distance to a traffic signal based on the color of the traffic signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694